Exhibit 10.2

 

EXECUTION VERSION

 

February 10, 2015

 

TPG VI Envision, L.P.
c/o TPG Capital, L.P.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: Ronald Cami

 

TPG VI DE BDH, L.P.
c/o TPG Capital, L.P.

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Attention: Ronald Cami

 

Envision Rx Options Holdings Inc.
8921 Canyon Falls Blvd. Suite 100

Twinsburg, Ohio 44087

Attention: Thomas J. Welsh

 

Re:          Lockup Agreement

 

Ladies and Gentlemen:

 

Reference is hereby made to the Agreement and Plan of Merger, dated as of the
date hereof (as amended, supplemented or otherwise modified from time to time in
accordance with its terms, the “Merger Agreement”), by and among Rite Aid
Corporation, a Delaware corporation (“Parent”), Eagle Merger Sub 1 LLC, a
Delaware limited liability company, Eagle Merger Sub 2 LLC, a Delaware limited
liability company, TPG VI Envision BL, LLC, a Delaware limited liability
company, Envision Topco Holdings, LLC, a Delaware limited liability company and
Shareholder Representative Services LLC, solely in its capacity as Sellers’
Representative (as defined in the Merger Agreement).  Capitalized terms used and
not otherwise defined herein have the meanings ascribed to them in the Merger
Agreement.  As a condition to and inducement to Parent entering into the Merger
Agreement, each of the undersigned, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agrees to not,
and to cause its Affiliates not to, without the prior written consent of Parent
(which may be given to one party hereto without being provided to any other
party), directly or indirectly, during the period commencing on the Closing Date
and ending 180 calendar days after the Closing Date (the “Restricted Period”):

 

(1)                                 sell, offer, assign, hedge, transfer,
pledge, hypothecate, or otherwise encumber or dispose of, by operation of law or
otherwise, directly or indirectly, voluntarily or involuntarily (each, a
“Transfer”) any shares of Parent Common Stock that the undersigned acquires
(including as a permitted transferee in accordance with the terms hereof or the
terms of the Merger Agreement) pursuant to the Merger Agreement, including any
shares of Parent Common Stock acquired as a result of any reclassification,
recapitalization, stock split or combination, exchange or

 

--------------------------------------------------------------------------------


 

readjustment of such shares, or any stock dividend or stock distribution in
respect of such shares (the “Restricted Securities”), or enter into any
contract, option or other arrangement or understanding with respect to any of
the foregoing; or

 

(2)                                 enter into any swap, hedge, put, call or
short position or any other agreement or any transaction that is designed to or
which would reasonably be expected to lead to or result in, in whole or in part,
directly or indirectly, a transfer of the economic consequence of ownership of
any of the Restricted Securities, whether such transaction is to be settled by
delivery of any Restricted Securities or other securities of any person, in cash
or otherwise.

 

Notwithstanding the foregoing, each of the undersigned may Transfer any
Restricted Securities:  (i) as a bona fide gift or charitable contribution,
provided that the applicable donee(s) agree in writing to be bound by the
restrictions set forth in this letter agreement as if such donee(s) had been an
original party hereto, prior to such transfer, (ii) if such undersigned is a
partnership, limited liability company or corporation, such undersigned may
distribute Restricted Securities to its partners, members, shareholders or other
equity owners, provided that the applicable recipient(s) agrees in writing to be
bound by the restrictions set forth in this letter agreement as if such
recipient(s) had been an original party hereto, prior to such transfer, (iii) to
an Affiliate of such undersigned, provided that the applicable
recipient(s) agrees in writing to be bound by the restrictions set forth in this
letter agreement as if such recipient(s) had been an original party hereto,
prior to such transfer, (iv) to any immediate family member or any trust
established for the benefit of any such immediate family member, provided that
the applicable recipient(s) agrees in writing to be bound by the restrictions
set forth in this letter agreement as if such recipient(s) had been an original
party hereto, prior to such transfer or (v) in connection with a corporate
transaction that is approved by the board of directors of Parent. For purposes
hereof, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.  Notwithstanding anything to the
contrary herein, in the case of TPG VI Envision, L.P. and TPG VI DE BDH, L.P.,
the term “Affiliates” shall be limited to any affiliated management companies
and investment funds.

 

An attempted Transfer in violation of this letter agreement shall be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the Transfer restrictions set forth in this
letter agreement, and shall not be recorded on the stock transfer books of
Parent.  In order to ensure compliance with the restrictions referred to herein,
each of the undersigned agrees that Parent may issue appropriate “stop transfer”
certificates or instructions.  Parent may cause the legend set forth below, or a
legend substantially equivalent thereto, to be placed upon any certificate(s) or
other documents or instruments evidencing ownership of the Restricted
Securities:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCKUP AGREEMENT, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICE OF THE COMPANY.

 

Promptly following the expiration of the Restricted Period, Parent shall deliver
to the undersigned (and any transferee subject to the restrictions of this
letter agreement) certificates

 

2

--------------------------------------------------------------------------------


 

representing Restricted Securities without the restrictive legend described
above or withdraw any stop transfer certificates or instructions if certificates
had not been previously issued.

 

Each undersigned understands that Parent is relying upon this letter agreement
in entering into the Merger Agreement and proceeding toward consummation of the
Merger.  Each undersigned further understands that this letter agreement is
irrevocable and shall be binding upon such undersigned’s heirs, legal
representatives, successors and assigns.

 

This letter agreement shall be governed and construed on the same basis as the
Merger Agreement, as set forth therein. Any amendment or modification of this
letter agreement will be in writing and executed by a duly authorized
representative of Parent and each of the other undersigned parties to be subject
thereto.

 

Notwithstanding anything to the contrary contained herein, this letter agreement
will automatically terminate and shall be of no further force or effect upon any
termination of the Merger Agreement.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

This letter agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Rite Aid Corporation

 

 

 

 

By:

/s/ Darren W. Karst

 

 

Name:

Darren W. Karst

 

 

Title:

EVP, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Accepted and agreed to
as of the date written above

 

 

ENVISION RX OPTIONS HOLDINGS INC.

 

 

 

 

 

By:

/s/ Thomas J. Welsh

 

Name: Thomas J. Welsh

 

Title: Chief Financial Officer

 

 

 

 

 

TPG VI DE BDH, L.P.

 

 

 

 

 

By: TPG Advisors VI, Inc., its general partner

 

 

 

 

 

By:

/s/ Ronald Cami

 

Name: Ronald Cami

 

Title: Vice President

 

 

 

 

 

TPG VI ENVISION, L.P.

 

 

 

 

 

By: TPG VI AIV SLP SD, L.P., its general partner

 

 

 

 

 

By: TPG VI AIV SLP SD Advisors, LLC, its general partner

 

 

 

 

 

By:

/s/ Ronald Cami

 

Name: Ronald Cami

 

Title: Vice President

 

 

--------------------------------------------------------------------------------